Title: Cabinet Meeting. Opinion on a Proclamation of Neutrality and on Receiving the French Minister, [19 April 1793]
From: Jefferson, Thomas,Hamilton, Alexander
To: 


[Philadelphia, April 19, 1793]
At a meeting of the heads of departments & the Attorney general at the President’s Apr. 19. 1793. by special summons to consider of several questions previously communicated to them in writing by the President.
Qu. I. Shall a Proclamation issue &c.? (see the questions)
agreed by all that a Proclamation shall issue, forbidding our citizens to take part in any hostilities on the seas with or against any of the belligerant powers, and warning them against carrying to any such powers any of those articles deemed contraband according to the modern usage of nations, and enjoining them from all acts and proceedings inconsistent with the duties of a friendly nation towards those at war.
Qu. II. Shall a Minister from the Republic of France be received? agreed unanimously that he shall be received.
Qu. III If received, shall it be absolutely &c.
[The Attorney general & Secretary of state are of opinion he shoud be received absolutely & without qualifications.
The Secretaries of the Treasury & War?]
This & the subsequent questions are postponed to another day.
